Citation Nr: 1819380	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 29, 2012, for the awards of separate, compensable ratings for peripheral neuropathy of the left and right upper and lower extremities; thoracolumbar strain with thoracic degenerative disc disease; degenerative disc disease of the cervical spine; and insomnia disorder; as residuals of hairy cell leukemia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jody M. Crawford, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2018, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board finds that the evidence raises a claim for a TDIU due to the residuals of the Veteran's hairy cell leukemia.  Thus, the issue of entitlement to a TDIU has been added to the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has recharacterized the first issue listed on the title page to better reflect the Veteran's contentions during the course of this appeal.  See May 2012 VA Form 9; December 2013 VA Form 21-0958 (Notice of Disagreement); April 2016 VA Form 21-4138 (Statement in Support of Claim).

The Board acknowledges the Veteran's assertion that his due process rights were violated by the RO's issuance, and subsequent retraction without following the procedures laid out in 38 C.F.R. § 3.105, of a November 15, 2010, rating decision that assigned a 100 percent disability rating for hairy cell leukemia.  Notably, it appears that the Veteran only received notice of the erroneous rating before it was corrected due to certain automated processes and his subsequent inquiry as to why he had not received a notice letter and monetary benefits that had apparently been awarded.  See February 2011 VA Form 21-0820 (documenting the Veteran's telephone call to VA).  Furthermore, the Veteran has not, to date, asserted that his hairy cell leukemia is in fact active or being actively treated; i.e., that a 100 percent disability rating was warranted.  Indeed, his service-connected leukemia was rated based on its residuals from May 29, 2012, forward.  See November 27, 2013, rating decision.  More to the point, the Board finds herein that the evidence of record supports extending the ratings that were initially awarded for the residuals of the Veteran's hairy cell leukemia back to the date of his claim of entitlement to service connection for that disability.  It also finds herein that a TDIU is warranted, based on those residuals, throughout the claim period.  In short, the Veteran will now be in receipt of a total disability rating based on the residuals of his hairy cell leukemia from October 28, 2009, forward, and the Board believes that such an award effectively addresses the underlying reason for the Veteran's disagreement with how the November 15, 2010, rating decision was handled.  Thus, the propriety of the RO's actions in connection with issuance and correction of that rating decision will not be addressed further at this time.


FINDINGS OF FACT

1.  In his May 2012 substantive appeal, the Veteran explained that he had been experiencing residuals of his hairy cell leukemia, including back pain, peripheral neuropathy, and sleep disturbances, since 1992-after he underwent chemotherapy for that condition.

2.  During an October 2013 VA back conditions examination, the Veteran stated that he experienced neuropathy and pain that gradually increased following his chemotherapy treatment.

3.  The Veteran's claim for a disability rating based on the residuals of his hairy cell leukemia was constructively received by VA when his claim of entitlement to service connection for hairy cell leukemia was received.

4.  The Veteran's service-connected disabilities that share a common etiology (hairy cell leukemia) now total at least 60 percent throughout the claim period.

5.  In his May 2012 substantive appeal, the Veteran stated that residuals of his hairy cell leukemia, particularly pain in various areas of his body, contributed to a decrease in his work performance and ultimately led to his early retirement in 2002.

6.  During a September 2013 VA contract mental disorders examination, the examiner reported that the Veteran's service-connected insomnia caused disturbances of motivation and mood.

7.  During an October 2013 VA contract leukemia examination, the examiner noted that the upper and lower extremity neuropathy associated with the Veteran's hairy cell leukemia affected his ability to hold or grasp objects and created balance issues.  She also reported that those disabilities prevented walking for long distances, and that prolonged standing or sitting aggravated them.

8.  During his January 2018 Board hearing, the Veteran explained that he had worked in sales, including as a sales manager, for 26 years prior to his retirement.  He explained that he ultimately chose to retire when he could tell that his work performance was being affected by his service-connected disabilities.  The Veteran reported that the medications he took to treat his hairy cell leukemia residuals, including his peripheral neuropathy and general pain, affected his ability to concentrate and made him drowsy.  He also reported that even simple physical work would likely be difficult due to the symptoms associated with his neuropathy.

9.  The Veteran is now in receipt of a compensable disability rating throughout the claim period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for effective dates of October 28, 2009, for the awards of the ratings assigned for residuals of hairy cell leukemia in a November 2013 rating decision have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU were met effective October 28, 2009.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2017).

3.  The criteria for a 10 percent disability rating for multiple noncompensable service-connected disabilities have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.324 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hairy Cell Leukemia Residuals

As was noted in the Introduction to this decision, the Board finds that the Veteran is entitled to an effective date of October 28, 2009, for the ratings that were awarded for peripheral neuropathy of the left and right upper and lower extremities; thoracolumbar strain with thoracic degenerative disc disease; degenerative disc disease of the cervical spine; and insomnia disorder, all as residuals of hairy cell leukemia, in a November 2013 rating decision.

In that regard, although the Veteran's notice of disagreement with the effective dates assigned for those disabilities was submitted in response to the November 2013 rating decision, those issues are part and parcel of his appeal of the rating assigned following the grant of service connection for hairy cell leukemia.  See 38 C.F.R. § 4.117, Diagnostic Code 7703 (explaining that, in the absence of a recurrence of leukemia, the disability may be rated based on residuals).

The Board finds, with resolution of reasonable doubt in the Veteran's favor, that the relevant evidence-detailed in the foregoing findings of fact-suggests his entitlement to the ratings that were awarded for residuals of hairy cell leukemia in November 2013 actually arose prior to the date of his claim for service connection for hairy cell leukemia.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As a result, October 28, 2009-the date of VA's receipt of that service connection claim-is the appropriate effective date for the award of those ratings.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

II.  TDIU

The Board also finds that the Veteran is entitled to a TDIU throughout the claim period, as he was unemployed; his service-connected disabilities met the schedular criteria for a TDIU; and, with resolution of reasonable doubt in his favor, those disabilities, alone (i.e., independent of his age and his nonservice-connected disabilities), were of sufficient severity to render him incapable "of performing the physical and mental acts required by employment."  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19.

In finding that a TDIU is warranted, the Board acknowledges that the Veteran has been fairly active in retirement.  See, e.g., June 2016 VA mental health consultation (during which the Veteran reported participating in various recreational and volunteer activities).  It also acknowledges that some of the VA examiners who have evaluated the symptoms associated with his service-connected disabilities during the claim period have asserted that those disabilities would not affect his ability to work.  See, e.g., August 2017 VA peripheral nerve conditions examination; May 2016 VA QTC (contract) neck conditions, back conditions, and peripheral nerve conditions examinations.  However, those opinions were not accompanied by explanations and were not based on consideration of the collective occupational effects of the Veteran's service-connected disabilities.  Moreover, as was described in the findings of fact, above, the Veteran explained during his 2018 Board hearing that the medications he took to treat the symptoms of his disabilities had an additional impact on his ability to perform occupational tasks, and those effects were not considered by any of the examiners who addressed his ability to perform the physical and mental acts required by employment.

In any event, any reasonable doubt created by relative equipoise in the evidence must be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. at 53-54.  Here, in light of the Veteran's statements regarding why he stopped working, and considering the collective effects of all of his service-connected disabilities, the Board finds that such a state of equipoise has been reached with respect to the question of whether he is precluded, due solely to those disabilities, from obtaining and maintaining substantially gainful employment.  Thus, entitlement to a TDIU is warranted.  As that issue was raised during the course of the Veteran's appeal of the initial rating assigned following the grant of service connection for hairy cell leukemia, an effective date of October 28, 2009-the date on which that claim was received-will be assigned.  Rice, 22 Vet. App. at 453-54.

III.  Rating Based on Multiple Noncompensable Service-Connected Disabilities

Finally, whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  See 38 C.F.R. § 3.324 (2017).  In other words, the provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  Thus, once a compensable rating for any service-connected disability has been awarded, the issue of entitlement to a rating under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  

Here, in light of the actions taken above, the Veteran is now in receipt of a compensable disability rating throughout the claim period.  As a result, the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities has been rendered moot, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An effective date of October 28, 2009, for the disability ratings that were awarded, in a November 2013 rating decision, for peripheral neuropathy of the left and right upper and lower extremities; thoracolumbar strain with thoracic degenerative disc disease; degenerative disc disease of the cervical spine; and insomnia disorder, all as residuals of hairy cell leukemia, is granted.

A TDIU is granted effective October 28, 2009.

Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


